Citation Nr: 1127503	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to April 1961.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision in which the RO denied service connection for Meniere's disease and for left ear hearing loss, but granted service connection for right ear hearing loss and for tinnitus, assigning an initial rating of 0 percent and 10 percent,  respectively, effective May 2, 2005.  In March 2006, the Veteran filed a notice of disagreement (NOD) with the denials of service connection and the initial disability ratings assigned.  A statement of the case (SOC) was issued in May 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007. 

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the claim for a higher initial rating for tinnitus.  

In October 2009, the Board dismissed the appeal as to the claim for an initial rating in excess of 10 percent for tinnitus, and remanded the claims for service connection for Meniere's disease and for left ear hearing loss, as well as the claim for an initial, compensable rating for right ear hearing loss to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, in a March 2011 rating decision, the AMC granted service connection and assigned an initial 30 percent rating for Meniere's disease, effective May 2, 2005.  The AMC also granted service connection for left ear hearing loss, and assigned an initial 20 percent rating for bilateral hearing loss, effective May 2, 2005.  This rating decision represents a full grant with respect to the claims for service connection for Meniere's disease and hearing loss, left ear.  The AMC, however, denied an initial rating in excess of 20 percent for bilateral hearing loss (as reflected in a March 2011 supplemental SOC (SSOC)), and returned this matter to the Board for appellate consideration.  
For the reasons expressed below, the claim remaining on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

Unfortunately, the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision on the matter remaining on appeal.

Initially, the Board notes that, in response to the March 2011 SSOC, the Veteran returned a signed 30 Day Waiver, indicating that he did not have any additional evidence regarding his appeal and that he wanted his case immediately forwarded to the Board.  In a handwritten statement on this form, the Veteran added, "I accept your decision, thank you."  It is unclear whether the Veteran was indicating satisfaction with the initial 20 percent rating assigned for bilateral hearing loss.  However, in light of the fact that he returned the form indicating a desire to have his case forwarded to the Board, the Board finds that this March 2011 form is not a clear withdrawal of the appeal in regard to the claim for an initial rating in excess of 20 percent for bilateral hearing loss.  On remand, the RO should clarify whether the Veteran wishes to withdraw from appeal the matter of a higher initial rating for bilateral hearing loss.

In the event that the Veteran does not wish to withdraw his appeal, the Board finds that further action on the remaining claim on appeal is warranted.  

In this regard, the record suggests that there may be outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  Notably, in correspondence dated in February 2010, the Veteran reported that he had tried to wear hearing aids supplied by VA and, during a February 2011 VA audiology evaluation, he indicated that he had bilateral hearing aids, obtained through VA.  No records of VA treatment have yet been associated with the claims file.  
The Board emphasizes, however, that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the relevant VA facility or facilities, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The Board further notes that, under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Veteran has submitted two private audiograms from Oregon Health and Science University, performed in January 2006 and July 2009.  Each of these records includes the graphical results of audiometric testing; however, neither test includes a clear interpretation of these graphical results.  In this regard, while the July 2009 audiogram includes numerical findings at the frequencies of 1,000, 2,000, and 4,000 Hertz, there are no numerical findings at 3000 Hertz.  Indeed, the Board notes that it is not clear whether audiometric testing was performed at 3,000 Hertz in either January 2006 or July 2009.  Moreover, while the July 2009 audiogram indicates that speech discrimination testing was performed using monitored live voice (MLV), the January 2006 audiogram does not specify the type of speech discrimination testing used.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that the duty to assist in some cases requires VA to seek clarification of private medical records.  See Savage v. Shinseki, 22 Vet. App. 124 (2011).  In Savage, the Court specifically examined a situation where the Board did not discuss the results of private audiological records, as those records on their face did not conform to VA's rating criteria for hearing loss.  The Court held, in pertinent part, that when VA concludes that a private medical examination is unclear and a request for clarification could provide relevant information, the Board must either seek clarification or clearly explain why such clarification is unreasonable.  Id at 269.  

On remand, the private audiologists who performed the audiometric testing in January 2006 and July 2009 should each be requested to interpret the graphical results of audiometric testing at 1,000, 2,000, 3,000, and 4,000 Hertz.  The audiologist who performed the January 2006 audiometric testing should be asked to clarify whether the Maryland CNC test was used.  If either private audiologist is not available to provide the requested information, the RO should have a certified specialist translate any uninterpreted graphical audiometric testing results from graph to numerical form.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo additional VA audiological evaluation, if warranted) prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999),  as appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should contact the Veteran and ask him to clarify whether he wishes to withdraw his appeal in regard to entitlement to a higher initial rating for bilateral hearing loss.  If withdrawal is desired, the Veteran or his representative must  submit a clear  written statement to this effect.  

Unless the Veteran or his representative submits a written statement clearly requesting withdrawal of the remaining matter on appeal, the RO should proceed with the actions described in paragraphs 2 through 8, below.  

2.  The RO should obtain any outstanding records of evaluation and/or treatment for bilateral hearing loss from any pertinent VA facility(ies), to include the facility at which the Veteran was issued  bilateral hearing aids (as discussed above).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After obtaining any necessary authorization, the RO should contact the audiologists at Oregon Health and Science University who performed audiometric testing in January 2006 and July 2009 (as discussed above) and ask each audiologist to interpret the graphical results of audiometric testing at 1,000, 2,000, 3,000, and 4,000 Hertz.  The audiologist who performed the January 2006 audiometric testing should be asked to clarify whether the Maryland CNC test was used.  

If either private audiologist is not available to provide the requested information, the RO should have a certified specialist translate any uninterpreted graphical audiometric testing results from graph to numerical form.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for an additional VA audiological evaluation, if appropriate), the RO should readjudicate the claim for higher rating for bilateral loss in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether staged rating, pursuant to Fenderson (cited  above), as appropriate, is warranted.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication (if warranted); it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


